Citation Nr: 0121145	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine. 

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
member of the Board in May 2001.  He submitted additional 
evidence directly to the Board at that time.  However, the 
veteran also submitted a waiver of review of this evidence by 
the RO.  

The issue of entitlement to an evaluation in excess of 20 
percent for the residuals of a gunshot wound to the left leg 
was originally included among the issues on appeal.  However, 
the veteran submitted a signed statement in May 2001 
requesting that the appeal on this issue be withdrawn.  The 
appeal on that issue having been withdrawn, the Board cannot 
consider it.  38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  The veteran's PTSD is productive of some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  The veteran does not have more than slight limitation of 
motion of his lumbar spine.  

3.  The veteran participated in combat during active service, 
and has submitted testimony and lay evidence that he 
sustained a shrapnel wound to his right knee during combat.  

4.  The March 2000 VA examination noted a 1 centimeter scar 
on the right knee, and mild degenerative changes.  The 
examiner opined that the veteran had pain in the knee 
secondary to his shrapnel injury.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD have 
been met; the criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5292 (2000).  

3.  Service connection is in order for the residuals of a 
shrapnel wound of the right knee as it is probable that such 
a disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The veteran was notified of the 
decision in May 2000, and provided a copy of the rating 
decision which explained the bases of the decisions.  The 
June 2000 statement of the case contained similar 
information, as well as the pertinent laws and regulations.  
The Board concludes that the discussions of the letters, the 
rating decision, and the statement of the case sent to the 
veteran informed him of the manner of evidence required to 
prevail in his case, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The Board notes that the veteran 
has been afforded opportunities to submit medical records, 
and that the records identified by the veteran have been 
obtained.  In addition, the veteran has been afforded recent 
examinations of his disabilities that are sufficient for 
rating purposes.  Therefore, the Board must conclude that the 
duty to assist has been completed.  

In view of the above, the Board finds that a remand would 
serve no useful purpose.  See Soyini v. Derwinski 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102.  

I. Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD

The veteran contends that the 10 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect its current level of severity.  He states that he has 
experienced angry outbursts, flashbacks, and sleep 
difficulties as a result of his PTSD.  He also believes that 
it adversely affected his relationship with his wife, and 
helped to end his marriage.  

A review of the record indicates that entitlement to service 
connection for PTSD was established in a May 1992 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, which currently remains in effect.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication is evaluated as 10 percent disabling.  

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a zero percent evaluation is merited.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The evidence for consideration includes VA treatment records 
dated from May 1999 to March 2000.  These records indicate 
that the veteran participated in PTSD group therapy on a 
regular basis.  July 1999 records note that the veteran was 
being treated with medication.  His nightmares were less 
frequent, but there was no change in his level of paranoia.  
He did not like to be around people or crowds.  The veteran 
said that sometimes he felt real depressed, although at other 
times he was in a good mood.  He denied suicidal ideations 
and hallucinations.  On mental status examination, the 
veteran was found to be paranoid and fearful.  His affect and 
mood were moderately depressed.  The diagnoses included 
depression not otherwise specified, and PTSD.  

February 2000 treatment records indicate that the veteran 
felt good after leaving his last session of group therapy.  
He was still having nightmares two to three times per week.  
He stated that he was not moody, but he was depressed.  The 
veteran did not have any suicidal thoughts.  On mental status 
examination, the veteran was alert, cooperative, and had good 
eye contact.  His affect and mood were neutral.  He denied 
suicidal ideation and hallucinations.  He was no longer using 
medication for his psychiatric disability, although the 
examiner wanted to try a different medication on a trial 
basis.  The diagnoses were depression not otherwise 
specified, and PTSD.  The veteran's score on the Global 
Assessment of Functioning (GAF) scale was 70.  

The veteran was afforded a VA psychiatric examination in 
March 2000.  The claims folder was reviewed in conjunction 
with the examination.  Psychological test results from June 
1999, which suggested significant over-reporting and 
exaggeration of symptoms, were reviewed.  The veteran stated 
that he had been divorced for nine to ten years after 21 
years of marriage.  He did not know the reason for the 
divorce.  The veteran had been employed for 28 years as an 
oil field worker, and continued to work in that capacity.  He 
had worked for the same company for the entire time, and said 
he had a fair relationship with his employer.  The veteran's 
subjective complaints included possible depersonalization, 
auditory hallucinations two years previously, and nightmares 
two or three times a week.  He stated that he felt 
depression, guilt, worthlessness, shame, failure, anger, 
loneliness, helplessness, and fear.  He also claimed feelings 
of occasional hopelessness, and bitterness, alternating with 
contentment and happiness.  However, he described himself as 
having social and emotional withdrawal.  He noted adequate 
energy and positive motivation.  He also claimed a good 
appetite, but poor sleep, and poor sex drive.  He admitted to 
past but not present feelings of intentions of harming 
himself, but denied ever wishing to harm others.  

The objective findings of the March 2000 examination included 
noting that the veteran's hygiene was good.  His facial 
expressions were varied, and he smiled on several occasions.  
His eye contact was frequent and sustained.  The veteran 
spoke in a moderate tone and at an average pace.  His 
motivation in the examination seemed adequate yet 
questionable.  The attention and concentration appeared 
atypical, and language function seemed impaired.  He appeared 
to be oriented.  The veteran's verbal memory functions for 
delayed recall seemed to be moderately impaired, but prompted 
recall was intact.  Other memory skills showed mild 
impairment.  The veteran's rate of thought appeared to be 
average, and his continuity of thought appeared logical and 
coherent.  He functioned in the average range intellectually.  
His higher level cognitive skills seemed to be intact or 
mildly impaired.  The veteran's judgment and insight appeared 
fair at best.  On testing, the veteran appeared to have a 
significant degree of over-reporting of symptoms, and his 
problems appeared more dysfunctional than they would 
otherwise seem.  Based on the results of the entire 
examination, it was the examiner's opinion that the veteran 
was attempting to appear more dysfunctional than he otherwise 
appeared.  The objective psychological testing results did 
not support his subjective reports.  His reported symptoms 
included sleep disturbance, decreased libido, insomnia, 
confusion, depression, emotional lability, depersonalization, 
hallucinations, amnesia, sleep disturbance, and abnormal 
dreams.  The provisional diagnostic impression was depressive 
disorder not otherwise specified by previous diagnosis, PTSD 
by previous diagnosis, and the adverse affects of medication.  
The veteran's score on the GAF was 65.  

The veteran underwent a private psychiatric examination in 
July 2000.  His recollections of his experiences in Vietnam, 
and the symptoms he experienced when he first returned were 
reviewed.  On examination, the veteran did not seem 
manipulative or evasive.  The interview took two hours due to 
the difficulty the veteran had in talking, and due to his 
crying spells.  Much self recrimination and shame were 
present.  He initially appeared anxious and somewhat 
irritable, but his affect became sad for the rest of the 
interview.  He described guilt, but denied suicidal and 
homicidal ideations, and he denied reportable psychological 
symptomatology.  He was oriented times three.  The veteran 
passed the memory tests.  He had insight that he was 
suffering from an anxiety disorder, and his judgment was 
historically poor but improving.  The diagnoses were chronic 
PTSD and major depressive disorder, and his score on the GAF 
was 50. 

VA treatment records from August 2000 note that the veteran 
discussed some irrational thoughts.  He seemed to be quite 
paranoid at times.  Other August 2000 records state that the 
veteran slept three to four hours each night.  Additional 
records through April 2001 show that the veteran continued to 
participate in his PTSD group therapy.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in May 2001.  He stated that he 
had problems in crowds.  He experienced suicidal thoughts, 
sleep problems, and flashbacks.  The veteran also reported 
being easily angered, becoming violent, and experiencing 
guilt. 

The Board finds that a 30 percent evaluation is warranted for 
the veteran's PTSD.  The veteran reports nightmares two to 
three times a week, flashbacks, depression, and feelings of 
guilt and shame.  The evidence indicates that the veteran has 
a depressed mood, and his current diagnoses have included a 
depressive disorder.  He also experiences paranoia, chronic 
sleep impairment, and mild to moderate impairment of some of 
his memory skills, with others remaining intact.  He has been 
working for the same employer for many years, and does not 
claim to have missed time from work due to his PTSD, but he 
notes that he was divorced after 21 years of marriage.  These 
symptoms include most of the those required by the rating 
schedule for a 30 percent evaluation.  The veteran's GAF 
scores have included a score of 70 in February 2000, and 65 
in March 2000.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  (Ibid.).  When the symptoms noted on 
examination and these two GAF scores are considered, the 
veteran's overall symptomatology more nearly resembles that 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, which merits a 30 
percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2000).

Entitlement to an evaluation in excess of 30 percent for PTSD 
has also been considered, but the criteria for this rating 
have not been met.  The Board notes that the July 2000 
private examination assigned a GAF score of 50.  A score of 
41 to 50 represents serious symptoms such as suicidal 
ideations or severe obsessional rituals, or any serious 
impairment in social, occupational, or school functioning, 
such as having no friends or an inability to keep a job.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  Furthermore, the veteran has shown some 
impairment in judgment, and he answered in the affirmative at 
the May 2001 hearing when asked about suicidal thoughts.  
However, the symptoms required by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 for a 50 percent evaluation have not 
been exhibited.  The veteran has worked the same job for many 
years, and does not claim to have missed time as a result of 
his PTSD.  None of the medical records show that the veteran 
has a flattened affect or abnormal speech, and there is no 
report of panic attacks.  He has denied current suicidal 
thoughts on each examination.  The veteran's memory loss has 
been no more than mild, and his thought process was logical 
and coherent in March 2000.  His higher cognitive skills 
appeared intact or only mildly impaired at that time.  At 
this juncture, the Board notes that the March 2000 VA 
examiner stated that previous testing indicated that the 
veteran had over-reported his symptoms in the past, and the 
examiner opined that the veteran again appeared to have a 
significant degree of over-reporting of symptoms.  When the 
evidence as a whole is considered, it does not show that the 
veteran's symptomatology more nearly resembles that required 
for the 50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).

Lumbar Spine

The veteran contends that the 10 percent evaluation assigned 
to his lumbar spine does not represent the level of 
disability that he actually experiences.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Entitlement to service connection for degenerative joint 
disease of the lumbar spine was established in a May 2000 
rating decision.  A 10 percent evaluation was assigned for 
this disability, which currently remains in effect.  

The veteran's lumbar spine disability is evaluated under the 
rating code for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating code for limitation of motion of the lumbar spine 
is also for consideration.  Severe limitation of motion of 
the lumbar spine is evaluated as 40 percent disabling.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Slight limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5292.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The VA treatment records dated from May 1999 to March 2000 
show that the veteran was seen on occasion for complaints of 
back pain.  An X-ray study conducted in May 1999 revealed 
very early, very minimal osteoarthritic change.  

The veteran was afforded a VA examination in March 2000.  He 
stated that he had experienced low back pain since 1993, 
without sustaining a specific injury.  On examination, the 
veteran did not have any tenderness of the lumbosacral spine.  
His strength was normal.  The veteran had forward flexion to 
60 degrees, backward extension to 20 degrees, left and right 
lateral flexion to 25 degrees, and left and right rotation to 
25 degrees.  An X-ray study revealed some mild degenerative 
changes of the lumbar spine.  The diagnoses included 
degenerative joint disease of the lumbosacral spine secondary 
to overuse of the back due to bilateral knee pain.  The 
examiner opined that the veteran's knee and back disabilities 
made it increasingly difficult for him to do his job.  

In a March 2000 letter, the veteran's chiropractor states 
that the veteran was seen for treatment of several 
complaints, including lower back pain.  The range of motion 
of the thoracolumbar spine appeared to be within normal 
limits.  There was pain on palpation with palpable muscle 
spasms at L4 and L5 on the left side.  Goldthwait's test was 
positive.  The overall diagnostic impressions included 
chronic lumbar myofascial pain syndrome, compensatory lumbar 
scoliosis, and degenerative disc disease.  His prognosis was 
considered poor, and it was unlikely that he would ever be 
free of lower back pain.  

VA treatment records dated September 2000 indicate that the 
veteran was seen in group therapy for PTSD.  He complained 
that his back pain was becoming worse, and that he was afraid 
he would no longer be able to continue his physically 
demanding job.

The veteran was afforded a magnetic resonance imaging study 
of his lumbar spine in February 2001.  Degenerative changes 
were noted, but no definite herniated disc.  There were some 
questionable areas noted to have signal alteration involving 
T12, L2, L3, and L4.  It was suggested that the veteran have 
repeat plain films, a bone scan, and a computerized 
tomography scan to rule out metastatic disease.  

A May 2001 statement from the veteran's private chiropractor 
indicates that the veteran received spinal manipulative 
therapy, as well as electrical muscle stimulation, 
ultrasound, and moist hot compresses.  He was seen once or 
twice a week on the weeks he was not scheduled to work.  

At the May 2001 hearing, the veteran testified that he 
experienced constant back pain, with spasms and stiffness.  
He also believed that his movement was limited.  He stated 
that he wore a back brace when he was working, and that he 
took pain medication for his knees, which also helped his 
back disability.  The veteran noted that he was an oilfield 
worker, and that he would work for seven days at a time and 
then have the next seven days off. 

The Board finds that entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the 
lumbosacral spine is not warranted.  The presence of 
degenerative changes of the lumbar spine has been confirmed 
by X-ray studies, but these were noted to be very early, mild 
changes.  The March 2000 VA examination found that the lumbar 
spine had forward flexion to 60 degrees, backward extension 
to 20 degrees, left and right lateral flexion to 25 degrees, 
and left and right rotation to 25 degrees.  The Board finds 
that this does not represent more than slight limitation of 
the range of motion.  At this juncture, the Board also notes 
that the letter from the veteran's chiropractor dated this 
same month states that the veteran has a full range of motion 
of the lumbar spine.  Therefore, entitlement to an evaluation 
in excess of 10 percent is not merited.  38 C.F.R. § 4.71a, 
Code 5292.  

In reaching this decision, the Board has considered the 
effects of pain, weakness, incoordination, and excess 
fatigability on the veteran's back disability, but finds that 
these factors do not provide a basis for an increased 
evaluation.  The March 2000 VA examiner stated that the 
veteran has chronic back pain, but there was no tenderness of 
the back on examination, and the veteran's strength was 
normal.  The March 2000 and May 2001 letters from the 
veteran's chiropractor state that the veteran has chronic 
back pain, including pain on palpation, and that he receives 
treatment once or twice a week when the veteran is not 
working.  However, the March 2000 letter also states that the 
veteran retains a full range of motion.  Furthermore, there 
is no indication that the veteran's back disability has 
prevented him from working.  Therefore, as the veteran does 
not have more than slight limitation of the range of motion 
of the lumbar spine even after considering the additional 
impairment due to pain, weakness, incoordination, or excess 
fatigability, entitlement to a higher evaluation for any 
portion of the period on appeal is not warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Code 5292.  

II. Service Connection

The veteran contends that he has developed a right knee 
disability as a result of active service.  He states that he 
sustained a shrapnel wound to his right knee, but as this 
wound appeared minor and was incurred at a time when others 
were in need of more immediate attention, it received very 
little treatment and was not recorded in his service medical 
records.  However, the veteran says that he has experienced 
right knee pain due to his injury since active service, which 
has gradually become worse.  In the alternative, the veteran 
contends that he has developed a right knee disability 
secondary to his service connected left leg disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The veteran's report of separation notes that he was in 
Vietnam for almost 13 months, and served as a rifleman.  His 
awards and decorations included the "Purple Heart Medal 
w/2*".  Therefore, the evidence indicates that he 
participated in combat.  The Board believes the Purple Heart 
entry to be indicative of the receipt of that decoration on 
three occasions.  The service departments do not usually 
award the same medal more than once.  Multiple awards are 
shown by adding oak leaves or stars to the first medal 
awarded.  

The service medical records are negative for evidence of an 
injury to the right knee, or for a right knee disability.  
The service medical records do show that he was seen on 
November 17, 1968 for a headache and possible perforated 
eardrum.  On November 21, 1968 he complained of painful ears 
and headache following a nearby artillery blast.  The 
impression was mild concussion.  In January 1969 he sustained 
a missile wound of the left lower leg.  

On his initial claim for benefits of September 1969 the 
veteran referred to his wound of the left leg and ear 
condition related to an artillery explosion.  He did not 
mention a right leg wound.  Entitlement to service connection 
for the residuals of a gunshot wound to the left leg, muscle 
group XII, with a fracture of the left tibia, was established 
in a January 1970 rating decision.  No ear disability was 
found on examination.  

The initial evidence of complaints pertaining to the right 
knee is found in VA treatment records dated June 1999.  He 
complained of bilateral knee pain, greater on the right side 
than the left.  On examination, there was no gross deformity, 
erythema, or swelling.  There was bilateral point tenderness 
along the medial and lateral aspect of the joint.  The 
assessment included bilateral knee pain.  

The veteran was afforded a VA examination in March 2000.  He 
gave a history of a shrapnel wound to his right knee during 
active service.  The injury was treated with removal of the 
shrapnel, cleaning, and dressing.  The veteran reported 
occasional pain in his knee since that time.  On examination, 
a one centimeter horizontal scar in the medial aspect of the 
right knee was noted.  The range of motion of the right knee 
was from zero to 140 degrees, with mild pain.  The 
examination was described as normal.  An X-ray study of the 
right knee was positive for mild degenerative changes in the 
right tibia.  The diagnoses included shrapnel injury to the 
right medial knee, and constant pain in both knees secondary 
to the injuries.  The examiner opined that the veteran's 
service connected injuries had resulted in severe pain with 
the use of both knees and mild weakness of the right 
quadriceps.  The veteran underwent a magnetic resonance 
imaging study of his right knee in February 2001.  The 
findings were compatible with a tear of the posterior horn of 
the medial meniscus and probably the posterior horn of the 
lateral meniscus.  
Other clinical notes refer to a degenerative meniscal tear 
found on MRI.  

In a September 2000 statement, a service associate who had 
been a corpsman recalled that the veteran sustained a 
shrapnel injury on November 17, 1968 when many were seriously 
wounded.  He recalled that the veteran was bleeding, and that 
there was a piece of shrapnel sticking out of his knee. He 
was very busy treating other, more seriously wounded, but he 
did remove the shrapnel from the veteran's knee, and apply 
antiseptic and bandages.  He stated that had the situation 
not been so desperate with so many wounded, the veteran's 
injury would have been better documented.  The service 
associate did not indicate whether the right or left knee was 
injured.

The veteran testified at the May 2001 hearing that he had 
sustained a shrapnel injury to his right knee on November 17, 
1968.  He stated that he did not initially realize that he 
was injured.  A corpsman pulled the shrapnel from his knee.  
Currently, the veteran said that his knee had full range of 
motion, but that it was unstable and painful, and would 
sometimes swell. 

The Board finds that entitlement to service connection for 
residuals of a shrapnel wound of the right knee is warranted.  
The service medical records are negative for evidence of a 
shrapnel wound to the right knee.  However, the evidence 
establishes that the veteran participated in combat, and was 
injured by an artillery blast in November 1968.  The 
September 2000 statement notes treatment of the veteran for a 
shrapnel wound of the knee by a qualified individual.  A scar 
on the right knee has been documented.  Under the 
circumstances, there is satisfactory evidence of a shrapnel 
wound to the right knee which is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service. Therefore, the evidence establishes that the veteran 
sustained a shrapnel wound of the right knee.  38 U.S.C.A. 
§ 1154(b).

Although the evidence establishes that the veteran sustained 
a shrapnel wound of the right knee during service, he must 
still demonstrate that he currently has a disability as a 
result of that wound before service connection may be 
established.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  In this case, there is evidence 
of an appropriate scar.  Furthermore, the March 2000 examiner 
included diagnoses of a shrapnel wound of the right medial 
knee, and constant pain in both knees secondary to the 
veteran's injuries.  Current disability of the right knee has 
been demonstrated, and a medical opinion has related some 
current disability to the wound sustained in active service.  
All reasonable doubt has been resolved in the veteran's favor 
in reaching this decision.  While the record also shows a 
diagnosis of a torn medial meniscus, which has been described 
as a degenerative problem, it is beyond the scope of the 
current decision to reach a medical conclusion as to whether 
there is also disability of the right knee which is not 
service connected.  That is a matter which requires more 
medical evaluation and goes to the rating of the condition, 
rather than the recognition that there is some disability of 
the knee which is related to service.  


ORDER

Entitlement to a 30 percent evaluation is granted for the 
veteran's PTSD, subject to the laws and regulations governing 
the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied. 

Entitlement to service connection for the residuals of a 
shrapnel wound to the right knee is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



